     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 1 of 6

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   PASKENTA BAND OF NOMLAKI                    No. 2:15-cv-00538-MCE-DMC
     INDIANS; and PASKENTA
12   ENTERPRISES CORPORATION,
13                   Plaintiffs,                 MEMORANDUM AND ORDER
14         v.
15   INES CROSBY; JOHN CROSBY;
     LESLIE LOHSE; LARRY LOHSE; TED
16   PATA; JUAN PATA; CHRIS PATA;
     SHERRY MYERS; FRANK JAMES;
17   UMPQUA BANK; UMPQUA
     HOLDINGS CORPORATION;
18   CORNERSTONE COMMUNITY BANK;
     CORNERSTONE COMMUNITY
19   BANCORP; JEFFERY FINCK; GARTH
     MOORE; GARTH MOORE
20   INSURANCE AND FINANCIAL
     SERVICES, INC.; ASSOCIATED
21   PENSION CONSULTANTS, INC.; THE
     PATRIOT GOLD & SILVER
22   EXCHANGE, INC.; GDK
     CONSULTING LLC; and GREG
23   KESNER,
24                   Defendants.
25

26

27         Presently before the Court is Plaintiffs’ Motion to Vacate the stay of these

28   proceedings in effect since April 19, 2017. That Motion (ECF No. 467) is GRANTED.
                                                 1
     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 2 of 6

1                                         BACKGROUND
2

3          Plaintiffs Paskenta Bank of Nomlaki Indians and Paskenta Enterprises
4    Corporation (hereinafter “the Tribe”) instituted the present lawsuit on March 10, 2015, on
5    grounds that three former high ranking employees of the Tribe (Defendants John
6    Crosby, Ines Crosby, Leslie Lohse) had embezzled tribal assets for a period of many
7    years with the assistance of other individuals and entities also named as Defendants.
8          On January 5, 2017, the United States filed a sixty-nine count criminal indictment
9    against Defendants John Crosby, Ines Crosby and Leslie Lohse. Thereafter, on
10   April 20, 2017, the Court ordered the present civil lawsuit stayed (subject to exceptions
11   for certain pending motions) with the main purpose of that stay being to protect the
12   indicted Defendants’ Fifth Amendment Rights pending disposition of the criminal case
13   against them. ECF No. 415.
14         On August 15, 2019, the United States entered into plea agreements with all
15   three of the indicted Defendants. Decl. of Stuart G. Gross, ECF No. 467-1, Exs. 1-3.
16   Each pleaded guilty to one count of Conspiracy to Embezzle or Steal from a Tribal
17   Organization in violation of 18 U.S.C. § 371, as well as one count of 18 U.S.C. § 1163,
18   Embezzlement and Theft from a Tribal organization.     In accordance with those pleas,
19   each admitted that he or she “knowingly and willfully embezzled, stole, converted to
20   his/her own use, or misapplied money or funds belonging to the Tribe.” Id. Those pleas
21   were accepted by the Court and judgment and sentencing was initially scheduled for
22   January 30, 2020. Pursuant to the parties’ stipulation, judgment and sentencing has
23   been continued three times, most recently to October 29, 2020.
24         In the wake of the above-enumerated guilty pleas, the Tribe has moved to vacate
25   the stay that has been in place for more than three years on grounds that the stated
26   basis for that stay – protection of the Fifth Amendment Rights of the criminally charged
27   Defendants—no longer exists. The accepted plea agreements all waive both any claims
28   under the Fifth Amendment and any right to appeal, so long as any sentence imposed
                                                 2
     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 3 of 6

1    does not exceed the statutory maximums for the offenses as to which the pleas apply.
2    Id.
3           Neither Ines Crosby, John Crosby or Leslie Lohse have opposed the Tribe’s
4    Motion, and neither have any of the six individuals who are also named as Defendants.
5    Nor have any of the entity Defendants who remain in the case opposed the Motion. The
6    only opposition filed is on behalf of Defendant Associated Pension Consultants, Inc.
7    (“APC”) despite the fact that APC’s Amended Notice to Dismiss, filed August 3, 2016
8    (ECF No. 269) was granted by the Court on October 19, 2016 (ECF No. 299), with final
9    judgment thereafter entered on APC’s behalf on February 21, 2017. ECF No. 379
10          According to APC, because the Tribe appealed that judgment on March 10, 2017
11   (ECF No. 394), and despite the guilty pleas which obviate the stated basis for staying the
12   matter, the April 19, 2017 should nonetheless stay in effect until such time as the Ninth
13   Circuit decides Plaintiffs’ pending appeals regarding the final judgment entered in favor
14   of APC and other defendants. According to APC, should the stay be lifted and the Tribe
15   permitted to engage in discovery, APC could be “potentially implicated” without the
16   benefit of participating in such discovery. APC’s Opp., ECF No. 473, 2:13-15.
17

18                                           STANDARD
19
20          Stays of civil litigation in light of criminal proceedings are fundamentally
21   disfavored. “The Constitution does not ordinarily require a stay of civil proceedings
22   pending the outcome of criminal proceedings.” Keating v. Office of Thrift Supervision,
23   45 F.3d 322, 324 (9th Cir. 1995). Therefore, as the Supreme Court noted, “[i]n the
24   absence of substantial prejudice to the rights of the parties involved, simultaneous
25   parallel civil and criminal are unobjectionable under our jurisprudence.” Id.
26          In evaluating the propriety of a stay, courts should consider, in addition to the
27   extent a defendant’s Fifth Amendment rights are implicated, five so-called Keating
28   factors:
                                                   3
     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 4 of 6

1                      (1) [T]he interest of the plaintiffs in proceeding
                       expeditiously with this litigation or any particular aspect of
2                      it, and the potential prejudice to plaintiffs of a delay; 2) the
                       burden which any particular aspect of the proceedings
3                      may impose on defendants; (3) the convenience of the
                       court in the management of its cases, and the efficient
4                      use of judicial resources; (4) the interests of persons not
                       parties to the civil litigation; and (5) the interest of the
5                      public in the pending civil and criminal litigation.
6    Id. at 324-25.

7           Given the court’s inherent power to control the disposition of cases pending

8    before it in an expeditious fashion for all concerned, it has “broad discretion to stay

9    proceedings as an incident to [such] power.” Clinton v. Jones, 520 U.S. 681, 706

10   (1997).

11

12                                             ANALYSIS

13

14          The Tribe, not surprisingly, relies fundamentally on the fact that since the stated

15   rationale for the stay has vanished with Defendants’ guilty pleas, which remove any

16   potential Fifth Amendment concern, the stay should be lifted, particularly since its civil

17   lawsuit has been pending over five years and has been stayed for more than three of

18   those years. It argues that the interests of the Tribe, as well as that of judicial efficiency,

19   would be served by an expedient resolution of the case at this juncture, with the Tribe

20   being prejudiced by any further delay given the passage of additional time and its

21   deleterious effect on both witnesses and evidence.

22          Tellingly, the most directly impacted parties—the individual Defendants whose

23   guilty pleas have been taken—do not assert otherwise and have neither opposed this

24   Motion nor identified any potential prejudice should it be granted. In addition, the Court’s

25   interest in clearing its docket favors lifting the stay. Federal Sav. & Loan Ins. Corp. v.

26   Molinaro, 889 F.2d 899, 903 (9th Cir. 1989). Moreover, “[i]t is axiomatic that the public’s

27   interest favors open judicial proceedings and the expeditious resolution of litigation.”

28   Waitt v. Internet Brands, Inc., No. CV-10-3006 GHK (JCGx), 2011 WL 13214299 at * 8
                                                    4
     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 5 of 6

1    (C.D. Cal. 2011). The Tribe therefore argues that consideration of the Keating factors
2    points to a conclusion that the stay herein be lifted.
3           Despite the fact that APC is no longer an active party to these proceedings, it
4    urges the Court to maintain the stay on grounds unrelated to the reasoning employed to
5    stay the case in the first place. Moreover, it does so based on speculation that discovery
6    once the stay is lifted could be damaging to its interests, thereby creating prejudice.
7           The Court is unpersuaded by APC’s argument. Any hypothetical prejudice to
8    APC, a non-party, does not outweigh the Tribe’s interest in proceeding with this lawsuit
9    and the interests of the Court and public in seeing it resolved. As the Tribe notes,
10   having succeeded in getting the Tribe’s claims against it dismissed, APC should not
11   “now use the shield of its own dismissal from this case as a sword to prevent Plaintiffs’
12   resolution of the active claims against the other Defendants.” Pls.’ Reply, ECF No. 482,
13   4:22-24.
14          Additionally, as the Tribe points out, if the stay is lifted APC can still, as a non-
15   party, seek to intervene and obtain a protective order if it believes that discovery
16   proceedings against the remaining parties would infringe on its rights and privileges.
17   See, e.g., Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712 F.3d 1349, 1354
18   (9th Cir. 2013) (third-party may intervene in litigation for protective order purposes).
19   Importantly, too, in order to facilitate that right on APC’s part, the Tribe has agreed to
20   “provide courtesy copies of all written discovery and deposition notices to APC so that
21   APC is apprised of all discovery matters during the pending appeal of APC’s dismissal.”
22   Pls.’ Reply, 4: 22-24. Intervention, should later circumstances merit in order to obtain a
23   protective order, makes far more sense, and would address an actual and non-
24   speculative concern unlike APC’s argument at this juncture when nothing at all has yet
25   transpired. Under these circumstances, any potential prejudice to APC in lifting the stay
26   is more than obviated and cannot trump the Tribe’s interest in moving this case forward.
27   ///
28   ///
                                                    5
     Case 2:15-cv-00538-MCE-DMC Document 483 Filed 05/27/20 Page 6 of 6

1                                               CONCLUSION
2

3           For all the foregoing reasons, Plaintiffs’ Motion to Vacate Stay of Proceedings
4    (ECF No. 467) is hereby GRANTED1. The Clerk of Court is directed to lift the current
5    stay and to denominate this matter as an active case.
6           IT IS SO ORDERED.
7    Dated: May 26, 2020
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
            1
              Having determined that oral argument would not be of material assistance, the Court ordered the
28   motions submitted on the briefs in accordance with Local Rule 230(g).
                                                        6
